Citation Nr: 0108625	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating greater than 50 percent for residuals 
of a fracture of the left humeral neck with arthritis, status 
post total left shoulder arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1999, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to a rating greater than 50 percent for residuals 
of a fracture of the left humeral neck with arthritis, status 
post total left shoulder arthroplasty.  The veteran 
subsequently perfected an appeal of that decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of a fracture of the left humeral 
neck with arthritis, status post total left shoulder 
arthroplasty are manifested by severe pain on motion, 
restricted range of motion, atrophy, weakness, crepitus, and 
good neurologic in the left arm.

3.  The record indicates that the veteran has not been 
hospitalized due to his service-connected residuals of a 
fracture of the left humeral neck with arthritis, status post 
total left shoulder arthroplasty since the arthroplasty in 
1989.

4.  The veteran's residuals of a fracture of the left humeral 
neck with arthritis, status post total left shoulder 
arthroplasty do not present such an exceptional or unusual 
disability picture as to render the application of the 
regular schedular standards impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
residuals of a fracture of the left humeral neck with 
arthritis, status post total left shoulder arthroplasty are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
4.40, 4.45, 4.59, Diagnostic Code 5051 (2000).

2.  The criteria for referral for consideration of an 
extraschedular rating by the Director of Compensation and 
Pension Service are not met.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case the duty to assist under the VCAA has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran.  Additionally, he has been provided with a 
recent VA medical examination addressing his residuals of a 
fracture of the left humeral neck with arthritis, status post 
total left shoulder arthroplasty.  Furthermore, the 
Statements of the Case with record provided him of notice of 
the requirements to substantiate his claim.  Accordingly, a 
remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The RO granted the veteran's claim of entitlement to service 
connection in an October 1991 Hearing Officer's decision.  In 
the rating decision executing that opinion, the veteran's 
residuals of a fracture of the left humeral neck with 
arthritis, status post total left shoulder arthroplasty were 
assigned a total rating from March 29, 1990, the date of his 
claim, for one year, and a 20 percent evaluation from March 
1, 1991.  In June 1993 the RO increased the evaluation of the 
veteran's disability to 50 percent disabling, effective 
December 1, 1992, the date that medical evidence first 
indicated an increase.  In March 1999 the RO denied the 
veteran's claim for a schedular increase and determined that 
his disability picture was not so unique as to require 
referral to the Director of Compensation and Pension Services 
for extraschedular consideration.  In December 1999 the RO 
assigned a temporary total rating to the veteran's residuals 
of a fracture of the left humeral neck with arthritis, status 
post total left shoulder arthroplasty for the period from 
July 23, 1999, to September 30, 1999, due to surgery, as of 
October 1, 1999, his evaluation returned to 50 percent, the 
schedular maximum. 

In his statements of record, the veteran asserts that his 
left shoulder has severe limitation of motion and pain, 
arthritis, decreased use of the hand, and that he cannot 
drive or walk due to his left shoulder disability.  He 
contends that his disability warrants extraschedular 
consideration. 

1.  Entitlement to an increased rating for residuals of a 
fracture of the left humeral neck with arthritis, status post 
total left shoulder arthroplasty on a schedular basis.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. § 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's residuals of a fracture of the left humeral 
neck with arthritis, status post total left shoulder 
arthroplasty by application of the criteria set forth in 
Diagnostic Code 5051, governing prosthetic replacement of the 
shoulder joint.  Under this provision, a 100 percent rating 
is warranted for one year following implantation of the 
prosthesis, and a 50 percent rating is warranted for chronic 
residuals consisting of severe, painful motion or weakness in 
the affected extremity in the minor or non-dominant 
extremity.  A 60 percent rating is warranted for the dominant 
extremity, but since the veteran is right handed and his 
disability is in his left shoulder, it is not in his dominant 
shoulder and a 60 percent evaluation is not appropriate.  
Additionally, the veteran's surgical implantation of the 
device was in 1989, the one year period for a 100 percent 
rating ended in 1990, and the veteran has already been 
compensated for this time period.  Moreover, his surgery in 
July 1999 was not a replacement for his prosthesis, but to 
repair the device and remove loose bodies in the shoulder.  
Accordingly, a total rating under Diagnostic Code 5051 is not 
appropriate.  

Reviewing the diagnostic codes applicable to the upper 
extremities, the Board notes that no other code would provide 
the veteran a rating greater than 50 percent for the minor 
extremity except loss of the head of the humerus (flail 
shoulder) for which a 70 percent rating is available.  
However, August 1998 x-ray evidence shows that his humeral 
head is present underneath the acromion, and thus, this 
rating provision is inapplicable.  

As noted previously, functional impairment due to painful 
motion is one of the criteria for compensation for 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Claimants are entitled to a separate rating for 
functional loss or limitation of motion due to pain when 
there is clinical evidence of arthritis and if the evaluation 
of his or her service-connected disability does not involve 
consideration of limitation of motion.  See VA O.G.C. Prec. 
9-98 (August 14, 1998); VA O.G.C. Prec. 23-97 (July 1, 1997).  
Additionally, under Diagnostic Code 5003, where there is x-
ray evidence of degenerative arthritis of a major joint and 
compensation is not available under the limitation of motion 
codes, a 10 percent rating can be assigned for limitation of 
motion that is objectively confirmed by findings such as 
swelling, muscle spasm or painful motion.  

In the present case, consideration of the weakness and 
painful motion caused by the veteran's residuals of a 
fracture of the left humeral neck with arthritis, status post 
total left shoulder arthroplasty is already encompassed in 
the 50 percent evaluation assigned.  In fact, this evaluation 
is specifically for severe painful motion and weakness in the 
affected extremity.  Consequently, the veteran is receiving 
compensation for functional loss already, and to provide 
additional compensation for these symptoms would constitute 
pyramiding.  38 C.F.R. § 4.14 (2000).  Accordingly, no 
increase in the evaluation of his residuals of a fracture of 
the left humeral neck with arthritis, status post total left 
shoulder arthroplasty is warranted pursuant to 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).

As discussed above, there is no basis for an increased rating 
for the veteran's residuals of a fracture of the left humeral 
neck with arthritis, status post total left shoulder 
arthroplasty on a schedular basis.

2.  Entitlement to an increased rating for residuals of a 
fracture of the left humeral neck with arthritis, status post 
total left shoulder arthroplasty on an extraschedular basis.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000) and determined that such a 
referral was not warranted.  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from addressing whether a referral is 
appropriate, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Reviewing the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  The evidence of record does not 
indicate that the veteran has had frequent periods of 
hospitalization nor that his disability presents marked 
interference with employment.  The veteran asserts that he 
cannot drive or walk due to his shoulder; however, private 
medical records from April 1998 show that he aggravated the 
injury doing heavy work.  Moreover, medical evidence 
indicates weakness, and severe pain with limitation of 
motion, which do not constitute such an unusual disability 
picture for residuals of a fracture of the left humeral neck 
with arthritis, status post total left shoulder arthroplasty 
as to render application of the schedular ratings 
impractical.  Accordingly, as noted, the Board finds no basis 
for referral of the veteran's claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating.


ORDER

Entitlement to a rating greater than 50 percent for residuals 
of a fracture of the left humeral neck with arthritis, status 
post total left shoulder arthroplasty is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

